Citation Nr: 0433204	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-10 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Iron 
Mountain, Michigan


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services received on June 
15, 2001, for a right ankle injury.


(The veteran's claims for entitlement to an effective date 
prior to February 6, 2003 for service connection for 
tinnitus; entitlement to an increased initial rating for a 
left heel spur; entitlement to an increased initial rating 
for a right heel spur; entitlement to an increased initial 
evaluation for atherosclerosis; entitlement to an increased 
rating for diabetes mellitus; entitlement to an increased 
rating for status post fracture of the left ankle, prior to 
and from February 19, 2003; entitlement to an increased 
rating for maxillary sinusitis; entitlement to a compensable 
rating for bilateral hearing loss; and for entitlement to 
service connection for bilateral carpal tunnel syndrome are 
the subject of a separate Board of Veterans Appeals decision 
issued this same date.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 until his 
retirement in November 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
decision of the Department of Veterans Affairs Medical Center 
(VAMC) in Iron Mountain, Michigan.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not been sent a VCAA notice letter.  He has not been informed 
of the information and evidence necessary to substantiate his 
claim, notice of which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claim.  Since 
the veteran has not been provided the required VCAA notice 
letter, a remand is required in order for the appellant to be 
provided proper notice.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This must include informing the appellant 
of the information and evidence necessary 
to substantiate his claim for entitlement 
to payment or reimbursement of the cost 
of unauthorized medical treatment and 
services received on June 15, 2001, for a 
right ankle injury, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




